695 S.E.2d 754 (2010)
STATE
v.
David Joseph RILEY.
No. 147P10.
Supreme Court of North Carolina.
April 8, 2010.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for David Joseph Riley.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 688 S.E.2d 477.
The following order has been entered on the motion filed on the 7th of April 2010 by Defendant-Appellant for Temporary Stay:
*755 "Motion Allowed by order of the Court in conference this the 8th of April 2010."